Per Curiam.
[¶1] J.B. and J.C. appealed from a juvenile court's orders terminating their parental rights to H.B., V.B., and A.B. J.B. and J.C. argue that the juvenile court erred in finding the conditions and causes of deprivation *106are likely to continue, that the children are suffering or will probably suffer serious physical, mental, moral, or emotional harm, and that Burleigh County Social Services failed to use reasonable efforts to reunify the children with J.B. and J.C. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and conclude that facts existed upon which the juvenile court could find deprivation would continue and reasonable efforts for reunification were present. See In Interest of A.B. , 2017 ND 178, ¶ 12, 898 N.W.2d 676 ("[w]e will not overturn a juvenile court's findings of fact in a termination proceeding unless the findings are clearly erroneous under N.D.R.Civ.P. 52(a).").
[¶2] Gerald W. VandeWalle, C.J.
Jon J. Jensen
Lisa Fair McEvers
Daniel J. Crothers
Jerod E. Tufte